PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,792,935
Issue Date: October 17, 2017
Application No. 13/790,022
Filing or 371(c) Date: March 08, 2013
Attorney Docket No. 430.17293010  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under CFR 1.28(c) will be treated as 37 CFR 1.29(k) filed August 25, 2021. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.29(k) states: If status as a micro entity is established in good faith in an application or patent, and fees as a micro entity are paid in good faith in the application or patent, and it is later discovered that such micro entity status either was established in error, or that the Office was not notified of a loss of entitlement to micro entity status as required by paragraph (i) of this section through error, the error will be excused upon compliance with the separate submission and itemization requirements of paragraph (k)(1) of this section and the deficiency payment requirement of paragraph (k)(2) of this section. 

(1) Any paper submitted under this paragraph must be limited to the deficiency payment (all fees paid in error) required for a single application or patent. Where more than one application or patent is involved, separate submissions of deficiency payments are required for each application or patent (see § 1.4(b)). The paper must contain an itemization of the total deficiency payment for the single application or patent and include the following information: 

(i) Each particular type of fee that was erroneously paid as a micro entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a small or non-small entity, as applicable; 



(iii) The deficiency owed amount (for each fee erroneously paid); and 

(iv) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts as set forth in paragraph (k)(2) of this section.

None of the requirements appears to have been met because the request does not contain a proper itemization.  In regards to (i) petitioner has failed to provide each particular type of fee that was erroneously paid as a micro entity, along with the current fee amount.

As to (ii) the micro entity fee actually paid and the date on which it was paid is missing.

Additionally, requirement (iii) has not been met due to the reason that the deficiency owed amount for each fee erroneously paid has not been indicated as well.  As a result, requirement (iv) cannot be determine for the total amount of deficiencies owed.  

For the reasons stated above, the current request cannot be accepted at this time.  

Petitioner is reminded that a notification that micro entity status is no longer appropriate will not be treated as a notification that small entity status is also no longer appropriate unless it also contains a notification of loss of entitlement to small entity status under § 1.27(f)(2)[1.27(g)(2). 

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions



	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 

Telephone inquiries regarding this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).